Citation Nr: 1610013	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a kidney disability.

2.  Entitlement to a compensable rating for bilateral plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to August 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 0 percent rating for bilateral plantar warts.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a February 2015 videoconference hearing in these matters, but by correspondence earlier that month indicated that she had a doctor's appointment that day and requested that the hearing be rescheduled.  Her representative requested that the hearing be scheduled on a Tuesday or Thursday.  [A February 2015 letter from a private nephrologist indicates the Veteran receives dialysis treatment on Mondays, Wednesdays, and Fridays.]  Good cause for rescheduling has been presented.  The record does not reflect an AOJ attempt to reschedule the hearing.  This is a due process violation that requires corrective action.

Accordingly, the case is REMANDED for the following:

1. The AOJ should schedule the Veteran for a videoconference hearing before the Board at the next available opportunity on a Tuesday or Thursday (to accommodate her treatment requirements).  The Veteran and her representative must be notified of the date, time, and location for the hearing.

2. The appeal should then be processed in accordance with established appellate practice.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

